MOSK, J.
I concur in the opinion of the court prepared by Justice Brown.
After careful review, I cannot deem reversible whatever error the superior court may have committed by assertedly not permitting defendant to ask prospective jurors, in accordance with language that would subsequently appear in People v. Kirkpatrick (1994) 7 Cal.4th 988, 1004 [30 Cal.Rptr.2d 818, 874 P.2d 248], “whether they would always . . . vote for the death penalty in cases involving any generalized facts . . . that were likely to be shown by the evidence at trial.” The error, if such it be, is a violation solely of California decisional law. It is subject to review for harmlessness. (See id. at p. 1005.) In my view, it survives scrutiny. Notwithstanding any restriction by the superior court, there was in fact inquiry that was adequate to determine that none of the 12 persons who would be sworn as jurors and actually vote for the death penalty held “views on capital punishment” that “would ‘prevent or substantially impair the performance of his duties as a juror in accordance with his instructions and his oath.’ ” (Wainwright v. Witt (1985) 469 U.S. 412, 424 [105 S.Ct. 844, 852, 83 L.Ed.2d 841], quoting Adams v. Texas (1980) 448 U.S. 38, 45 [100 S.Ct. 2521, 2526, 65 L.Ed.2d 581].) Certainly, as to eight of the twelve, defendant posed questions that presented “generalized facts” similar to those that would be “shown by the evidence at trial”; as to four, he probed by like means. As to none can he now raise any doubt concerning the performance of his duties.